Title: To Benjamin Franklin from William Jackson, 26 September 1781
From: Jackson, William
To: Franklin, Benjamin


sir,
Corunna september 26. 1781
I am sorry to inform your Excellency that the event has fully verified your prediction— Mr. Gillon, with a degree of baseness which would sully the blackest character on record, has violated his contract with Colonel Laurens in every instance— the circumstance of his having left Holland in the most disgraceful manner your Excellency is doubtless already informed of— the hurry of the present moment only allows me time to acquaint you that we arrived here two days ago after cruising four weeks in the North-sea and near the English channel— Colonel Searle, Coll. Trumbull, and myself were detained Prisoners on board the Ship for twenty four hours after our arrival—and had not the captain of a french frigate, to whom I was known in America, been made acquainted with our detention,— in consequence of which he sent for me the next morning,— it is my belief he would have continued us confined— his view in this villainous and daring attempt upon our liberty was to prevent my announcing to the Merchants here that such of the bills drawn upon your Excy. as remained in his possession were not valid from his violation of the Contract— a list of those bills which he has not yet negotiated, and which he fraudulently obtained from me at sea, I beg leave to Enclose— As I have apprised the Merchants here of his villainy, and mean to publish it generally, he will not be able to negotiate them in Spain or Holland—and your Excellency will, I am persuaded, prevent their negotiation in France.
I beg leave to present your Excellency my most sincere and cordial thanks (as well for myself as my Country) for your disposition of the money which was destined to have been embarked on board this Vessel—the event having so fatally confirmed your opinion of this worthless Man— I conceive my Country indebted to your Excellency’s prudence for the preservation of her property—as I do myself for my freedom at this instant—for I am assured, had not your precaution prevented the embarkation, I should at this hour have been a prisoner—I need not say where—
I shall do myself the honor to write you more fully the next post— Your Excellency will particularly oblige me by information of an opportunity to embark from France to America— please to address my letter to the French Consul at this Port.— My best respects are offered to your Grand-son.
I have the honor to be Your Excellency’s most obedient, humble Servant
W Jackson.
His Excellency Benjamin Franklin Esquire
 
Addressed: à Son Excellence / Monsieur B. Franklin / à Passy / prés de Paris
Notation: W. Jackson Corunna sept 26. 1781
